Exhibit 10.5

 

Execution Version

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN GRANTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).

 

AMENDMENT
TO TERMINAL SERVICES AGREEMENT

THIS AMENDMENT (this “Amendment”) is dated as of September 30, 2014 and made by
and between Joliet Bulk, Barge & Rail LLC, a Delaware limited liability company
(the “Operator”), and ExxonMobil Oil Corporation, a New York corporation (the
“Customer”). Operator and Customer may be referred to herein individually as a
“Party” and collectively as the “Parties.”  

Recitals:

WHEREAS, the Parties have previously entered into that certain Terminal Services
Agreement, dated May 28, 2014 (the “Terminal Services Agreement”); and

WHEREAS, to account for unanticipated capital costs which Operator is required
to bear related to certain rail facilities, the Parties desire to amend the
Terminal Services Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the promises and
agreements set forth in this Amendment, and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties agree as follows:

Article I

Definitions

Section 1.1Definitions.  Unless otherwise defined herein, capitalized terms used
in this Amendment shall have the respective meanings ascribed to such terms in
the Terminal Services Agreement.

Article II

Amendments to TERMINAL SERVICES Agreement

Section 2.1Amendment to Section 1.3(a). The first sentence of Section 1.3(a) of
the Terminal Services Agreement is hereby amended by inserting the phrase “at
least one of” immediately prior to the phrase “the Dedicated Tanks”.

Section 2.2Amendment to Section 7.2. The first sentence of Section 7.2 of the
Terminal Services Agreement shall be deleted in its entirety and replaced as
follows:

Subject to Section 7.19, the “Base Fee” for the Committed Volume is $***** per
Barrel.

Section 2.3Amendment to Section 7.4. The second sentence of Section 7.4 of the
Terminal Services Agreement shall be deleted in its entirety and replaced as
follows:

 

" = "1" "" ""

--------------------------------------------------------------------------------

Subject to Section 7.19, the “Exercised Option Fee” is $***** per Barrel.

Section 2.4Addition of Section 7.19.A new Section 7.19 is hereby added as
follows:

If substantial completion of the Facility occurs on or before March 31, 2015
(which shall mean that the Facility has been substantially completed and is
capable of receiving Product), (a) the Base Fee shall be increased to $***** per
Barrel and (b) the Exercised Option Fee shall be decreased to $***** per
Barrel.  In addition, if (i) such substantial completion of the Facility occurs
on or before March 31, 2015, and as a consequence the fees set forth in this
Section 7.19 apply and (ii) the Canadian National Railway Company reimburses
Operator for rail infrastructure to be constructed by or on behalf of Operator,
the Parties shall agree to a subsequent reduction in the Base Fee that shall
give effect to an equal allocation of such reimbursement among the Parties.

 

Section 2.5Amendment to Annex I.The definition of “Commencement Date” shall be
deleted in its entirety and replaced as follows:

“Commencement Date” means the date that the Facility, including at least one of
the Dedicated Tanks, is commercially operable.

 

Article III

General Provisions

Section 3.1Effectiveness and Ratification.  All of the provisions of this
Amendment shall be effective as of the date hereof.  Except as specifically
provided for in this Amendment, the terms of the Terminal Services Agreement
shall remain in full force and effect.  In the event of any conflict or
inconsistency between the terms of this Amendment and the Terminal Services
Agreement with respect to period of time from and after the date hereof, the
terms of this Amendment shall prevail and govern.

Section 3.2Amendment; Entire Agreement.  This document contains the entire
agreement among the Parties with respect to the subject matter hereof.  There
are no oral agreements among the Parties with respect to the subject matter
hereof.  

Section 3.3Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of Texas, without regard to the conflicts
of law principles of such state. Any dispute arising under this Amendment shall
be governed in accordance with Section 18 of the Terminal Services Agreement.

Section 3.4Counterparts.  This Amendment may be executed in any number of
counterparts (including facsimile or portable document format (PDF)
counterparts), each of which, when so executed and delivered, shall be deemed an
original, and all of which together shall constitute a single
instrument.  Delivery of a copy of this Amendment bearing an original signature
by facsimile transmission or by electronic mail shall have the same effect as
physical delivery of the paper document bearing the original signature.

[Signature Page Follows]

 

 

" = "1" "" ""

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Operator and Customer have caused this Amendment to be
executed and delivered as of the date first set forth above.

 

 

 

OPERATOR:

 

Joliet Bulk, Barge & Rail LLC

 

 

 

By: /s/ Eric J. Gilbert

Name: Eric J. Gilbert

Title: Senior Vice President, Infrastructure & Logistics

 

 

 

By: /s/ Michael Tortorici

Name: Michael Tortorici

Title: Senior Vice President, Treasurer                    

 

 

 

CUSTOMER:

 

ExxonMobil Oil Corporation

 

 

 

By: /s/ Austin B. Carr    3 Oct 2014                          

Name: Austin B. Carr                                                

Title: Attorney in Fact                                                

 

 

Signature Page to Amendment to Terminal Services Agreement

" = "1" "" ""